Case 2:19-cv-08972-CBM-FFM Document 33-2 Filed 05/29/20 Page 1 of 28 Page ID #:523




                    EXHIBIT B
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.1
                                                         Page 2 of 28
                                                                    Page
                                                                       Page
                                                                         1 ofID
                                                                              27#:524
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.2
                                                         Page 3 of 28
                                                                    Page
                                                                       Page
                                                                         2 ofID
                                                                              27#:525
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.3
                                                         Page 4 of 28
                                                                    Page
                                                                       Page
                                                                         3 ofID
                                                                              27#:526
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.4
                                                         Page 5 of 28
                                                                    Page
                                                                       Page
                                                                         4 ofID
                                                                              27#:527
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.5
                                                         Page 6 of 28
                                                                    Page
                                                                       Page
                                                                         5 ofID
                                                                              27#:528
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.6
                                                         Page 7 of 28
                                                                    Page
                                                                       Page
                                                                         6 ofID
                                                                              27#:529
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.7
                                                         Page 8 of 28
                                                                    Page
                                                                       Page
                                                                         7 ofID
                                                                              27#:530
CaseCase
    2:19-cv-08972-CBM-FFM
         2:19-cr-20246-DPH-APP
                            Document
                               ECF No.
                                     33-2
                                       1 filed
                                          Filed04/18/19
                                                05/29/20 PageID.8
                                                         Page 9 of 28
                                                                    Page
                                                                       Page
                                                                         8 ofID
                                                                              27#:531
Case
  Case
     2:19-cv-08972-CBM-FFM
        2:19-cr-20246-DPH-APPDocument
                              ECF No. 33-2
                                      1 filedFiled
                                               04/18/19
                                                   05/29/20
                                                          PageID.9
                                                            Page 10 Page
                                                                    of 28 9 Page
                                                                            of 27 ID
                                    #:532
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.10
                                                            Page 11 Page
                                                                    of 28 10
                                                                           Page
                                                                             of 27ID
                                    #:533
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.11
                                                            Page 12 Page
                                                                    of 28 11
                                                                           Page
                                                                             of 27ID
                                    #:534
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.12
                                                            Page 13 Page
                                                                    of 28 12
                                                                           Page
                                                                             of 27ID
                                    #:535
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.13
                                                            Page 14 Page
                                                                    of 28 13
                                                                           Page
                                                                             of 27ID
                                    #:536
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.14
                                                            Page 15 Page
                                                                    of 28 14
                                                                           Page
                                                                             of 27ID
                                    #:537
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.15
                                                            Page 16 Page
                                                                    of 28 15
                                                                           Page
                                                                             of 27ID
                                    #:538
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.16
                                                            Page 17 Page
                                                                    of 28 16
                                                                           Page
                                                                             of 27ID
                                    #:539
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.17
                                                            Page 18 Page
                                                                    of 28 17
                                                                           Page
                                                                             of 27ID
                                    #:540
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.18
                                                            Page 19 Page
                                                                    of 28 18
                                                                           Page
                                                                             of 27ID
                                    #:541
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.19
                                                            Page 20 Page
                                                                    of 28 19
                                                                           Page
                                                                             of 27ID
                                    #:542
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.20
                                                            Page 21 Page
                                                                    of 28 20
                                                                           Page
                                                                             of 27ID
                                    #:543
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.21
                                                            Page 22 Page
                                                                    of 28 21
                                                                           Page
                                                                             of 27ID
                                    #:544
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.22
                                                            Page 23 Page
                                                                    of 28 22
                                                                           Page
                                                                             of 27ID
                                    #:545
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.23
                                                            Page 24 Page
                                                                    of 28 23
                                                                           Page
                                                                             of 27ID
                                    #:546
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.24
                                                            Page 25 Page
                                                                    of 28 24
                                                                           Page
                                                                             of 27ID
                                    #:547
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.25
                                                            Page 26 Page
                                                                    of 28 25
                                                                           Page
                                                                             of 27ID
                                    #:548
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.26
                                                            Page 27 Page
                                                                    of 28 26
                                                                           Page
                                                                             of 27ID
                                    #:549
Case
 Case2:19-cv-08972-CBM-FFM
      2:19-cr-20246-DPH-APP Document
                            ECF No. 133-2
                                       filed Filed
                                             04/18/19
                                                   05/29/20
                                                         PageID.27
                                                            Page 28 Page
                                                                    of 28 27
                                                                           Page
                                                                             of 27ID
                                    #:550
